     Case 2:20-cv-01478-TLN-DMC Document 15 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MAURICE DiAUNDRA ROGERS,                            No. 2:20-CV-1478-DTLN-MC-P
12                        Plaintiff,
13            v.                                          ORDER
14    WILLIAM NETHERBY,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s third motion for the appointment of

19   counsel. See ECF No. 14.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the Court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:20-cv-01478-TLN-DMC Document 15 Filed 03/23/21 Page 2 of 2


 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                   . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                     articulate his claim. The facts he alleged and the issues he raised were not
 4                   of substantial complexity. The compelling evidence against Terrell made it
                     extremely unlikely that he would succeed on the merits.
 5
                     Id. at 1017.
 6

 7                   In the present case, the court does not at this time find the required exceptional

 8   circumstances. In his motions, plaintiff states that appointment of counsel is warranted because

 9   he is indigent and incarcerated. See ECF No. 14, pg. 1. These are not exceptional circumstances.

10   Further, a review of the record reflects that Plaintiff is able to articulate himself sufficiently.

11   Finally, the Court cannot say at this early stage of the proceedings, before the complaint has even

12   been served, that Plaintiff has a likelihood of success on the merits.

13                   Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the

14   appointment of counsel, ECF No. 14, is denied.

15

16   Dated: March 23, 2021
                                                              ____________________________________
17                                                            DENNIS M. COTA
18                                                            UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                          2
